Citation Nr: 1815059	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously remanded by the Board in March 2017 for additional development.  The Board finds there has been substantial compliance with the prior remand and will proceed.

The Board notes that the March 2017 Board decision also remanded the issue of service connection for hypertension for further development.  However, during the pendency of the appeal, an August 2017 rating decision granted service connection for hypertension with a 0 percent rating effective October 22, 2008.  Thus, the claim for service connection for hypertension has been resolved and is no longer before the Board.  


FINDING OF FACT

The Veteran does not have bilateral eye disability that is etiologically related to service, or which was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by service nor is it secondary to a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in November 2008. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted that his visual impairment is directly due to an incident in service in which he was struck in the face with a beer can, and ultimately required stitches to his eye.  Alternatively, the Veteran contends that his visual impairment is secondary to his service-connected type II diabetes mellitus, PTSD, or hypertension.  

A review of the STRs reveals that the Veteran sustained an injury to his left eye in February 1972 while on active duty in Republic of Vietnam.  However, during the separation report of medical history in October 1972, the Veteran denied any eye trouble.  

In January 1986, the Veteran submitted an application for compensation for service connection for his in-service eye injury.  A March 1986 rating decision denied the claim, finding there was no evidence of chronic and continuous eye disability since service discharge nor was there eye injury residuals shown at separation.  

The first post-service objective medical evidence noting eye treatment was in March 2009.  A March 2009 VA treatment record noted the Veteran had a prior history of eye trauma in Vietnam.  

VA treatment records from 2009 to 2017 consistently note that the Veteran does not have diabetic retinopathy.  The Veteran reported intermittent episodic blurred vision during this period.  

A December 2012 VA treatment record noted a diagnosis of cataract nuclear sclerosis.  

A September 2016 VA treatment record noted that on eye evaluation, the Veteran reported that he could not see clearly out of his right eye.  Specifically, the Veteran reported a blurred spot in his central vision in his right eye that had been present for several years.  The provider noted the Veteran had a history of cataract in each eye and also a history of type II diabetes since approximately 1995 with no retinopathy.  After evaluation, the provider noted assessments of macular scar in right eye, age related nuclear cataract in both eyes, type II diabetes without retinopathy in either eye, hypermetropia in both eyes, regular astigmatism in both eye, and presbyopia.  

The Veteran was provided a VA examination in May 2017.  During examination, the Veteran reported blurred area in his vision in his right eye which caused blurring in his central vision.  The Veteran indicated that if he looked off center slightly, his vision was better.  He reported this had gotten worse.  After examination, the examiner diagnosed cataracts in both eyes and macular degeneration in the right eye.  After examination and a detailed review of the claims file, the examiner opined that the Veteran's claimed eye disability was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner's rationale was that the Veteran's eye examination as recently as 2011 were noted to be normal with the exception of cataracts and that he had no visual complaints.  The examiner explained that visual complaints had only recently been voiced and were in the right eye, not the left where the in-service injury occurred.  The examiner further noted that there was no pathology present from the in-service injury and that it was clear that the injury was to the Veteran's eyelid, where stitches were placed.  

Regarding secondary service connection, the May 2017 VA examiner opined that the Veteran's current eye disability was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner explained that the cataract and macular degeneration were not caused by the Veteran's service-connected diabetes because the diabetes was a much more recent diagnosis than the cataract and macular degeneration, both of which were mild.  The examiner also noted that the macular degeneration is a totally separate and non-related diagnosis from diabetes and stated that there was no known relation between the two disabilities.  The examiner explained that cataract was a much more age-related diagnosis than diabetes-related and that at age 65, some cataract will be present in everyone, as is the case here.  

The Board finds the May 2017 medical opinion highly probative since it was based on the evidence and examination, and was supported by a well-reasoned rationale.  Notably, there is no adequate probative medical opinion that is contrary to the findings of the examiner.

The Board further notes the Veteran's October 1972 report of medical history in which the Veteran denied eye problems and that it was over a decade after discharge before the first indication of eye complaints.  The Board acknowledges the Veteran's indications that he received treatment in the 1970s following discharge; however, there is no objective evidence of such treatment.  The Veteran has been provided ample opportunity to submit such evidence and has failed to do so.  Moreover, the Board reiterates the May 2017 VA examiner's emphasis that the Veteran's in-service injury was to the left eye and that his current blurred vision is related to his right eye and that there is no current pathology related to any left eye injury residuals from active service.  Treatment records have noted the Veteran's cataracts are age-related, as opposed to a service-connected disability.  The Board also acknowledges the February 2018 appellate brief in support of the claim which directs the Board's attention to several articles relating the Veteran's current eye disability to blood pressure medication, diabetes, and PTSD medication.  However, the Board affords these medical articles little probative value because no medical expert has opined regarding such a nexus in this particular Veteran.  A general article citing relationships between disorders is of much less probative value than the specific examination findings and diagnostic assessments of record in this case that show no evidence of the claimed nexus.

The Board recognizes the Veteran's lay statements asserting that his eye disability is related to his in-service injury or service connected disabilities.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. it is Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his eye disability such as blurriness.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current eye-related diagnoses, and a service-connected disability or in-service injury.  38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the May 2017 VA medical examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided an adequate for it.  More importantly, the Board reiterates that there is no adequate medical opinion, specific to the Veteran's eye disability, to the contrary.  

Upon consideration of the evidence of record, the preponderance of the evidence is against a finding that the Veteran has a bilateral eye disability, that is related to service or secondary to his service-connected disabilities.  Accordingly, the claim is denied.


ORDER

Service connection for bilateral eye disability is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


